—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 11,1994, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant’s employment as a hospital accounting clerk was terminated after she gave her employer a forged doctor’s note. After a hearing, the Board disqualified claimant from receiving unemployment insurance benefits on the basis that she was terminated for misconduct. Substantial evidence supports the Board’s decision. Claimant’s supervisor requested claimant to provide him with a note from her mother’s doctor before she took time off to take her mother to the doctor. However, instead of obtaining the note from her mother’s doctor, claimant stated that she got the note from a friend who worked at the hospital. She further stated that she knew the note was false, but that her supervisor did not allow her to give an explanation. In view of this testimony, we reject claimant’s assertion that there was no basis upon which the Board could conclude that claimant wilfully submitted a false note. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.